department of the treasury internal_revenue_service washington d c q os dec og tep eh tax_exempt_and_government_entities_division uniform issue list legend taxpayer a amount m ira a financial_institution f financial_institution e dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_annuity ira ira a with financial_institution f taxpayer a asserts that on november received a distribution of amount m from ira a taxpayer a asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution e taxpayer a’s broker and financial advisor to place the funds in an ira as instructed by taxpayer a taxpayer a has not used amount m for any other purpose he taxpayer a went to the offices of financial_institution e in november _ to discuss moving ira a from financial_institution f to financial_institution e a page taxpayer a discussed in detail how much money he needed to retire when he should retire and how much he needed to add to his retirement accounts taxpayer a aware of the 60-day rollover requirement chose to move amount m from ira a to financial_institution taxpayer a received a check for amount m from ira a on november 20_ payable to financial_institution e and brought the check to financial_institution e with the understanding based upon taxpayer a’s stated intentions to open a new ira rollover account instead financial_institution e deposited the amount m check into a non-ira account single brokerage account and used it to purchase mutual funds taxpayer a first became aware of the error when preparing his year _ taxes after taxpayer a contacted financial_institution e about the mistake financial_institution e agreed to assist taxpayer a in requesting a ruling to resolve the problem on march acknowledging that financial_institution e had failed to place the funds in an ira _ financial_institution e sent an email to taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ra for the benefit of a page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to the failure of financial_institution e taxpayer a’s broker and financial advisor to deposit amount a into a new ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement bs page are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact se t ep ra t sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
